DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
3.	Applicant’s amendments filed on 11/29/2021 have been entered. Claims 1, 4, 6, 7, 13, 17, and 19 have been amended. Claims 2, 3, 5, and 15 have been canceled. Claims 21-24 have been added. Claims 1, 4, 6-14, and 16-24 are pending in this application, with claims 1, 13 and 17 being independent.

Response to Arguments
4.	Applicant's arguments, filed on 11/29/2021, with respect to the 103 rejection have been fully considered and are persuasive.
Applicant argues, that Crawford, Perez, and Turner, alone or in hypothetical combination, do not teach or suggest at least "instruct display of an animation on the display assembly in response to the ride vehicle being in a defined area in proximity of the display assembly." as recited in amended independent claim 1; and "receive the signals indicative of the movement of the guest and the position of the guest relative to the ride vehicle," and "generate an animation that mimics the movement of the guest based on the signals and that represents the position of the guest relative to the ride vehicle." as recited in amended independent claim 13; and "instructing, using the controller, a display assembly to display the 
In reply, the Examiner agrees.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


6.	Claims 1, 13 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent US 10,636,218 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because because the instant claims are similar to the claims in the patent to meet the limitations claimed in the patent.
Table 1: illustrates the conflicting claim pairs:
17/188224
1
13
17
US10636218B2
1
1
1


Table 2: Comparison of instant application 17/188224 vs. US10636218B2.
17/188224 Claim 1
US10636218B2   Claim 1
     A system for an amusement park attraction, the system comprising:
     An amusement ride system, comprising:
     a display assembly configured to be viewable by a guest of the amusement park
attraction;
     a display assembly;

     a ride vehicle positioned on a ride path and configured to carry a guest;
     one or more sensors configured to generate signals indicative of movement of a body of the guest while the guest is within the amusement park attraction; and
     a facial recognition sensor configured to detect the guest's face;
     a skeletal recognition sensor configured to detect the guest's body;
     a presence sensor configured to detect the guest's presence in the ride vehicle; and
     a controller configured to:
a controller comprising a processor and a memory, wherein the controller is configured to:

     generate an augmented reality animation based on a first signal indicative of the guest's presence received from the presence sensor;

     in response to receiving a second signal indicative of the guest's body from the skeletal recognition sensor, update the augmented reality animation based on the guest's body;

      in response to receiving a third signal indicative of the guest's face from the facial 

     provide the augmented reality animation to the display assembly for viewing by the guest; and
     receive the signals from the one or more sensors; and
     adjust the animation based on the signals from the one or more sensors to cause the animation to be responsive to the movement of the body of the guest.
     update the augmented reality animation based on updated signals from the skeletal recognition sensor, the facial recognition sensor, or both.



17/188224 Claim 13
US10636218B2   Claim 1
     A system for an amusement park attraction, the system comprising:
     An amusement ride system, comprising:
     

     a display assembly;

     a ride vehicle positioned on a ride path and configured to carry a guest;
     one or more sensors configured to generate signals indicative of: 
     a facial recognition sensor configured to detect the guest's face;
     a skeletal recognition sensor configured to detect the guest's body;
     a presence sensor configured to detect the guest's presence in the ride vehicle; and


     a controller configured to:
a controller comprising a processor and a memory, wherein the controller is configured to:
     receive the signals indicative of the 
     generate an animation 
     generate an augmented reality animation based on a first signal indicative of the guest's presence received from the presence sensor;

     in response to receiving a second signal indicative of the guest's body from the skeletal recognition sensor, update the augmented reality animation based on the guest's body;
     in response to receiving a third signal indicative of the guest's face from the facial recognition sensor, update the augmented reality animation based on the guest's face;

     provide the augmented reality animation to the display assembly for viewing by the guest; and

     update the augmented reality animation based on updated signals from the skeletal recognition sensor, the facial recognition sensor, or both.



17/188224 Claim 17
US10636218B2   Claim 1
     A method of operating a system for an amusement park attraction, the method
comprising:
     An amusement ride system, comprising:

     a display assembly;

     a ride vehicle positioned on a ride path and configured to carry a guest;
     detecting, using one or more sensors, movement of a guest while the guest is in the
amusement park attraction;
     a facial recognition sensor configured to detect the guest's face;
     a skeletal recognition sensor configured to detect the guest's body;
     a presence sensor configured to detect the guest's presence in the ride vehicle; and

     a controller comprising a processor and a memory, wherein the controller is configured to:
     receiving, at a controller, signals from the one or more sensors, wherein the signals
are indicative of the movement of the guest;
     generate an augmented reality animation based on a first signal indicative of the guest's presence received from the presence sensor;
     generating, using the controller, an animation based on the signals such that the
animation is responsive to the movement of the guest; and
     in response to receiving a second signal indicative of the guest's body from the skeletal recognition sensor, update the augmented reality animation based on the guest's body;

      in response to receiving a third signal indicative of the guest's face from the facial recognition sensor, update the augmented reality animation based on the guest's face;
     instructing, using the controller, a display assembly to display the animation 

     provide the augmented reality animation to the display assembly for viewing by the guest; and

     update the augmented reality animation based on updated signals from the skeletal recognition sensor, the facial recognition sensor, or both.

 

7.	Claims 1, 4, 12-14 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3, 6, 9, 12, 15 and 17 of U.S. Patent US10943408B2. Although the claims at issue are not identical, they are not patentably distinct from each other because because the instant claims are similar to the claims in the patent to meet the limitations claimed in the patent.
Table 1: illustrates the conflicting claim pairs:
17/188224
1
4
12
13
14
17
18
19
US10943408B2
1
1, 6, 9
3
12
12
15
15
17


Table 2: Comparison of instant application 17/188224 vs. US10943408B2.
17/188224 Claim 1
US10943408B2   Claim 1
     A system for an amusement park attraction, the system comprising:
An amusement ride system, comprising:

     a ride vehicle configured to carry a passenger and an additional passenger;

     one or more sensors configured to detect a respective face of the passenger and a respective body of the passenger while the passenger is in the ride vehicle and to detect a respective face of the additional passenger and a respective body of the additional passenger while the additional passenger is in the ride vehicle;

attraction;
     a ride vehicle configured to carry the guest while the guest is in the amusement
park attraction;
     a display assembly configured to be viewable by the passenger while the passenger is in the ride vehicle and by the additional passenger while the additional passenger is in the ride vehicle; and
     a ride vehicle configured to carry the guest while the guest is in the amusement park attraction;

     one or more sensors configured to generate signals indicative of movement of a body of the guest while the guest is within the amusement park attraction; and

     a controller configured to:
    a controller configured to:

     generate an animation based on signals received from the one or more sensors, wherein the signals are indicative of respective movement of the respective face of the passenger and the respective body of the passenger, and the animation mimics the respective movement of the respective face of the passenger and the respective body of the passenger;

      generate an additional animation based on additional signals received from the one or 

     instruct display of the animation and the additional animation on the display assembly.
     receive the signals from the one or more sensors; and
     adjust the animation based on the signals from the one or more sensors to cause the animation to be responsive to the movement of the body of the guest.










US10943408B2   Claims 1&6&9
     The system of claim 1, comprising one or more additional sensors configured to
generate additional signals indicative of a presence of the guest in the ride vehicle, wherein the controller is configured to instruct the display of the animation on the display assembly in response to receipt of the additional signals indicative of the presence of the guest in the ride vehicle.
(Claim 1) … generate an additional animation based on additional signals received from the one or more sensors, wherein the additional signals are indicative of respective movement of the respective face of the additional passenger and the respective body of the additional passenger, …;
(Claim 6)   The amusement ride system of claim 1, wherein the one or more sensors are configured to detect a presence of the passenger within the ride vehicle.
(Claim 9)   The amusement ride system of claim 1, wherein the ride vehicle is configured to travel along a ride path and the controller is configured to instruct display of the animation on the display assembly based on a positioning of the ride vehicle along the ride path.



17/188224  Claim 12
US10943408B2   Claim 3
     The system of claim 1, wherein the controller is configured to receive an image of the guest and to instruct the display of the 
receive an image of the passenger within instruct the display of the animation in combination with at least a first portion of the image on the display assembly.



17/188224 Claim 13
US10943408B2  Claim 12
     A system for an amusement park attraction, the system comprising:
     An amusement park ride system, comprising:
     

     a display assembly configured to be viewable by a passenger while a ride vehicle carrying the passenger is adjacent to the display assembly;
     one or more sensors configured to generate signals indicative of movement of a guest while the guest is within a ride vehicle of the amusement park attraction; and
     one or more sensors configured to continuously monitor movement of a face and a body of the passenger while the ride vehicle carrying the passenger is adjacent to the display assembly; and
     

     a controller configured to:
     a controller configured to:

     receive an indication that the ride vehicle carrying the passenger is adjacent to the display assembly;

     generate an animation and instruct display of the animation on the display assembly in response to the indication;
     receive the signals indicative of the movement of the guest 
     receive signals from the one or more sensors, wherein the signals are indicative of the movement of the face and the body of the passenger; and
     generate an animation that mimics the movement of the guest based on the signals 
     instruct display of the animation on a  display assembly while the guest is within the ride vehicle of the amusement park attraction.
     update the animation and instruct display of the updated animation on the display assembly such that the updated animation mimics the movement of the face and the body of the passenger.



17/188224 Claim 14
US10943408B2  Claim 12
     The system of claim 13, wherein the ride vehicle is configured to carry the guest along a ride path and in viewing proximity of the display assembly in the amusement park attraction.
(Claim 12)        a display assembly configured to be viewable by a passenger while a ride vehicle carrying the passenger is adjacent to the display assembly;





US10943408B2  Claim 15
     A method of operating a system for an amusement park attraction, the method
comprising:
     A method of providing effects as part of an amusement ride, comprising:

     carrying a passenger in a ride vehicle;
     detecting, using one or more sensors, movement of a guest while the guest is in the
amusement park attraction;
     detecting a respective face of the passenger and a respective body of the passenger with one or more sensors while the passenger is in the ride vehicle;
     receiving, at a controller, signals from the one or more sensors, wherein the signals
are indicative of the movement of the guest;
     receiving signals at a controller from the one or more sensors, wherein the signals are indicative of respective movement of the respective face of the passenger and the respective body of the passenger;
     generating, using the controller, an animation based on the signals such that the
animation is responsive to the movement of the guest; and
     
     generating, with the controller, an animation based on the signals received at the controller from the one or more sensors such that the animation mimics the respective movement of the respective face of the passenger and the respective body of the passenger;
     instructing, using the controller, a display assembly to display the animation 
instructing, with the controller, a display assembly configured to be viewable to display the animation;

     carrying an additional passenger in the ride vehicle or in an additional ride vehicle;
     detecting a respective face of the additional passenger and a respective body of the additional passenger with the one or more sensors while the additional passenger is in the ride vehicle or in the additional ride vehicle;
     receiving additional signals at the controller from the one or more sensors, wherein the additional signals are indicative of respective movement of the respective face of the additional passenger and the respective body of the additional passenger;
     generating, with the controller, an additional animation based on the additional signals received at the controller from the one or more sensors such that the additional animation mimics the respective movement of the respective face of the additional passenger and the respective body of the additional passenger; and



17/188224 Claim 18
US10943408B2  Claim 15
     The method of claim 17, comprising carrying the guest in a ride vehicle through the amusement park attraction.
(Claim 15) carrying a passenger in a ride vehicle;



17/188224 Claim 19
US10943408B2  Claim 17
     The method of claim 18, comprising:
     receiving, at the controller, an indication of a position of the ride vehicle within
the amusement park attraction; and
     
     The method of claim 15, comprising:
     receiving, at the controller, an indication of a position of the ride vehicle along a ride path; and
     instructing, with the controller, the display assembly to display the animation based on the position of the ride vehicle along the ride path.


8.	Claims 4, 11 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,636,218B2 in view of Turner et al. ("Turner") [US-2011/0249201-A1]
Claim 1 of the current application are compared to claim 1 of U.S. Patent No. 10,636,218B2 in the table above.
Regarding application claim 4, the claims in U.S. Patent No. 10,636,218B2 fails to disclose instruct the display of the animation on the display assembly in response to receipt of the additional signals indicative of the presence of the guest in the ride vehicle. 
However Turner discloses instruct the display of the animation on the display assembly in response to receipt of the additional signals indicative of the presence of the guest in the ride vehicle (¶0051, one design criteria for the ride system and associated projection/display assembly was to project an animated character that appears just outside of the viewer's submarine porthole; ¶0011-0012, the media playback through the projector may be animated characters or objects and may be displayed upon a large screen [ ... ] a projection assembly is provided for displaying images on a relatively large surface with motion or animation and with high resolution and brightness. The assembly includes a projector that receives an input image stream and projects images).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified US10,636,218B2  to incorporate the teachings of Turner in order to provide the guests with interactive and personalized entertainment experiences.

Regarding application claim 11, the claims in U.S. Patent No. 10,636,218B2 fails to disclose the display assembly is configured to be viewable by an additional a guest of the amusement park attraction, and the controller is configured to: instruct display of an additional animation on the display assembly.
However Turner discloses the display assembly is configured to be viewable by an additional a guest of the amusement park attraction, and the controller is configured to: instruct display of an additional animation on the display assembly (¶0027, the ride assembly 100 includes a ride vehicle 105 for carrying an audience or viewers of a display that is moving along a path or track as shown with arrows 107 [ ... ] the vehicle 105 is separated by a show wall 110 from a projection surface 114; ¶0051, one design criteria for the ride system and associated display assembly was to project an animated character that appears just outside of the viewer's submarine porthole).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified US10,636,218B2  to incorporate the teachings of Turner in order to provide the guests with interactive and personalized entertainment experiences.

Regarding application claim 19, the claims in U.S. Patent No. 10,636,218B2 fails to disclose determining, using the controller, that the guest is in the defined area based on the position of the ride vehicle within the amusement park attraction.
However, Turner discloses determining, using the controller, that the guest is in the defined area based on the position of the ride vehicle within the amusement park attraction (Turner- Figs. 1-2 show the ride vehicle 105 adjacented to a show wall 110 from a projection surface 114; ¶0027, the ride assembly 100 includes a ride vehicle 105 for carrying an audience or viewers of a display that is moving along a path or track as shown with arrows 107).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified US10,636,218B2 to incorporate the teachings of Turner, and projecting animated characters or objects on the projection assembly into the car moving from begin to end location, as taught by US10,636,218B2 in order to provide the guests with interactive and personalized entertainment experiences.

9.	Claims 8 and 16 are rejected on the ground of nonstatutory double patenting as being
unpatentable over claim 1 of U.S. Patent No. 10,636,218B2 in view of Fang et al. ("Fang") [US-2016/0328875-A1]
Regarding application claim 8, the claims in U.S. Patent No. 10,636,218B2 fails to disclose the signals are indicative ofrespective movement of a face of the guest, and the 
However Fang discloses the signals are indicative ofrespective movement of a face of the guest, and adjust the animation based on the signals to cause the animation to be responsive to the respective movement of the face of the guest (¶0013, the alternative avatar expressions may be triggered by or mapped to a sequence of facial expressions performed by the user, such as eyes rolling, an eyebrow lifting, ears twitching, a head or face shaking back and forth or nodding up and down…; Fig:3: Steps 304, 308 and ¶0018-0019, animating the avatar by mimicking the sequence of facial expressions […] animating separate parts of the avatar concurrently when mimicking the sequence of facial expressions and using the alternative avatar expression… when a user smiles, the corresponding user avatar may also smile in a non-augmented manner (e.g., mimicking the user's facial expression)… animating the avatar may include animating the avatar in a blended animation when mimicking the sequence of facial expressions and using the alternative avatar expression).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified US10,636,218B2  to incorporate the teachings of Fang in order to avoid determine the emotion classification may include determining the emotion classification and animating an avatar in response to determining the emotion classification while minimizing computational cost or time.

Regarding application claim 16, the claims in U.S. Patent No. 10,636,218B2 fails to disclose generate the animation that mimics the facial expressions of the guest based on the signals.
However Fang discloses generate the animation that mimics the facial expressions of the guest based on the signals (¶0013, the alternative avatar expressions may be triggered by or mapped to a sequence of facial expressions performed by the user, such as eyes rolling, an 
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified US10,636,218B2 to incorporate the teachings of Fang in order to avoid determine the emotion classification may include determining the emotion classification and animating an avatar in response to determining the emotion classification while minimizing computational cost or time.


10.	Claims 9, 10 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,636,218B2 in view of Perez et al. ("Perez") [US-2010/0302257-A1]
Regarding application claim 9, the claims in U.S. Patent No. 10,636,218B2 fails to disclose the animation comprises an animation body, and the controller is configured to adjust the animation by moving the animation body in a manner that mimics the movement of the body of the guest.
However Perez discloses the animation comprises an animation body, and the controller is configured to adjust the animation by moving the animation body in a manner that mimics the movement of the body of the guest (Perez- ¶0090, a gesture comprises a motion or pose by a mimicking throwing a ball [mimics the movement of the body of the guest]);
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified US10,636,218B2 to incorporate the teachings of Perez in order to provide training an avatar the animations to perform may comprise learning the inputs from a user and molding the avatar to resemble the user.

Regarding application claim 10, the claims in U.S. Patent No. 10,636,218B2 fails to disclose the signals are indicative of the movement of arms of the body of the guest, and the controller is configured to adjust the animation by moving respective arms of the animation body in a manner that mimics the movement of the arms of the body of the guest.
However Perez discloses the signals are indicative of the movement of arms of the body of the guest, and the controller is configured to adjust the animation by moving respective arms of the animation body in a manner that mimics the movement of the arms of the body of the guest (Perez- ¶0090 discloses a gesture comprises a motion or pose by a user that may be captured as image data and parsed for meaning. A gesture may be dynamic, comprising a motion, such as mimicking throwing a ball).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified US10,636,218B2 to incorporate the teachings of Perez in order to provide training an avatar the animations to perform may comprise learning the inputs from a user and molding the avatar to resemble the user.

Regarding application claim 20, the claims in U.S. Patent No. 10,636,218B2 fails to disclose detecting the movement of the guest comprises detecting the movement of arms of the guest such that the signals are indicative of the movement of the arms of the guest, and the 
However Perez discloses generating the animation based on the signals such that the animation mimics the movement of the arms of the guest (Perez- ¶0090, a gesture comprises a motion or pose by a user that may be captured as image data and parsed for meaning. A gesture may be dynamic, comprising a motion, such as mimicking throwing a ball [the animation mimics the movement of the arms of the guest]).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified US10,636,218B2 to incorporate the teachings of Perez, and applying the animation that mimics movement of the guest's body into the animated figures, as taught by US10,636,218B2 to adjust the animation by moving the animation body in a manner that mimics the movement of the body of the guest in order to provide training an avatar the animations to perform may comprise learning the inputs from a user and molding the avatar to resemble the user.


11.	Claim 12 is rejected on the ground of nonstatutory double patenting as being
unpatentable over claim 1 of U.S. Patent No. 10,636,218B2 in view of Perez et al. ("Perez") [US-2010/0302257-A1], further in view of Turner et al. ("Turner") [US-2011/0249201-A1]
Regarding application claim 12, the claims in U.S. Patent No. 10,636,218B2 fails to disclose receive an image of the guest and to instruct the display of the animation in combination with at least a first portion of the image on the display assembly.
However, Perez discloses receive an image of the guest (Perez- Fig. 6 and ¶0061, a depth image 400 that may be received at 305 […] the depth image 400 may include a human target 402 corresponding to a user such as the user 18) and 
portion may be an image of a character and the plurality of positions may be spatial coordinates for the character image on the display surface; ¶0051, design criteria for the ride system and associated projection/display assembly was to project an animated character that appears just outside of the viewer's submarine porthole).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified US10,636,218B2 to incorporate the teachings of Perez and Turner, and applying receiving an image, as taught by Perez, with the project an animated character and sequence of facial expressions performed by the user into the animation, as taught by US10,636,218B2 in order to provide the guests with interactive and personalized entertainment experiences.

Allowable Subject Matter
12. 	Claims 1, 4, 6-14, and 16-24 are allowed over prior art.
13. 	The following is an examiner's statement of reasons for allowance:
Using independent claim 1 as an example, and in the context of the claim as a whole, the prior art does not teach or suggest:
“instruct display of an animation on the display assembly in response to the ride vehicle being in a defined area in proximity of the display assembly.”

Independent claim 13, in the context of the claim as a whole, the prior art does not teach or suggest:
"receive the signals indicative of the movement of the guest and the position of the guest relative to the ride vehicle," and "generate an animation that mimics the movement of the guest based on the signals and that represents the position of the guest relative to the ride vehicle."

Independent claim 17, in the context of the claim as a whole, the prior art does not teach or suggest:
"instructing, using the controller, a display assembly to display the animation in response to the guest being in a defined area in proximity of the display assembly." 

The following prior art references are relevant to the claimed invention:
Crawford et al. (US-2009/0234666-A1), teaches a system for an amusement park attraction (Fig. 1, system 100 and ¶0013), the system comprising: a ride vehicle configured to carry the guest while the guest is in the amusement park attraction (¶0014); one or more sensors configured to generate signals indicative of movement of a body of the guest while the guest is within the amusement park attraction (Fig. 1; ¶0016-0018; ¶0028; ¶0035); and a controller (Fig. 1 and ¶0013, ¶0018-0019) configured to: receive the signals from the one or more sensors (¶0019; ¶0026); and adjust the animation based on the signals from the one or more sensors to cause the animation to be responsive to the movement of the body of the guest (¶0015-0019; ¶0036); one or more sensors configured to generate signals indicative of movement of a guest while the guest is within a ride vehicle of the amusement park attraction (Fig. 1; ¶0016-0018; ¶0028; ¶0035); receive the signals indicative of the movement of the guest (¶0019; ¶0026; ¶0020; ¶0036); generate an animation based on the signals (¶0015-0019; ¶0036); detecting, using one or more sensors, movement of a guest while the guest is in the amusement park attraction (Fig. 1; ¶0016-0018; ¶0028; ¶0035); receiving, at a controller (Fig. 1 and ¶0013, ¶0018-0019), signals from the one or more sensors, wherein the signals are indicative of the movement of the guest (¶0019; ¶0026; ¶0020; ¶0036); generating, using the controller (Fig. 1 and ¶0013, ¶0018-0019, control system 114), an animation based on the signals such that the animation is responsive to the guest (¶0015-0019; ¶0036).

Turner et al. (US-2011/0249201-A1), teaches a display assembly configured to be viewable by a guest of the amusement park attraction (Figs. 1-2 and ¶0027; ¶0051; ¶0011); instruct display of an animation on the display assembly (¶0011-0012) and the ride vehicle being in a defined area in proximity of the display assembly (Figs . 1-2 and ¶0027-0030); instructing a display assembly to display the animation (¶0051; ¶0011-0012).
Blum et al. (US-2016/0048203-A1), teaches a position of the guest in the ride vehicle (¶0020; ¶0021).
Fang et al. (US-2016/0328875-A1), teaches the animation to be responsive to the respective movement of the face of the guest (¶0013); the animation that mimics the facial expressions of the guest (¶0013; Fig.3; ¶0018-0019).
Beaurepaire (US-2017/0103571-A1), teaches in-vehicle virtual reality provides an opportunity to change the visual experience of a trip, while retaining the sensory experience associated with the ride (¶0024).
Aman (US-2019/0043281-A1), teaches a system for providing gamification of a destination such as a theme park where guests use a venue app with an optional electronic ticket that allows for both self - serve access into the destination and tracking of individual guests throughout various access points (Abstract). Aman further teaches the position sensor is capable of determining the current location of ride car (¶0023).
Alaniz et al. (US-2015/0100179-A1), teaches a computer-implemented method and system for in-vehicle dynamic virtual reality includes determining a spatial environment around a vehicle and one or more maneuver paths for the vehicle in the spatial environment (Abstract).
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619